Citation Nr: 0306685	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-03 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for recurrent basal cell 
carcinoma, skin cancer, claimed as secondary to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
basil cell carcinoma, including as secondary to exposure to 
ionizing radiation.

In September 1998 and March 2001 the Board remanded the case 
to the RO for further development and adjudicative action.

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  Basal cell carcinoma was not shown in service, disabling 
to a compensable degree during the first post-service year, 
or for many years thereafter.

3.  The probative, competent medical evidence shows that the 
veteran's basal cell carcinoma is not causally related to any 
incident of active service to include in-service radiation 
exposure.  


CONCLUSION OF LAW

Basal cell carcinoma, claimed as secondary to radiation 
exposure, was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002), 5107(a) (West Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309(d), 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are unavailable and are presumed 
to have been destroyed by fire at the National Personnel 
Records Center in 1973.  

In January 1995 the veteran filed his original application 
for service connection for skin cancer as secondary to 
ionizing radiation exposure while stationed in Nagasaki 
Harbor in November 1945.  He reported that he had only 
received post-service medical treatment at the Sepulveda, 
California VA Medical Center from 1977 to the present.  He 
listed no other post-service treatment.  He did not indicate 
that he had been treated for basal cell carcinoma during 
active service.  

The evidence reveals that the RO requested the veteran to 
provide additional information regarding his claim for 
service connection in January 1995.  

In February 1995 the veteran submitted statements in support 
of his claim, copies of service records, and NA Forms 13075 
and 13055.  He listed the units he served with during active 
service.  He specifically stated that the only treatment 
received for the claimed disability was since 1978 at the 
Sepulveda, California VA Medical Center.  

Thereafter, the RO requested all VA medical treatment records 
from the Sepulveda, California VA Medical Center dated since 
1977.

In April 1995 the RO received treatment records from that 
facility dated from February 1991 to January 1995.  They show 
the veteran was treated for multiple keratotic lesions 
beginning in February 1991.  In October 1991 he was evaluated 
for recurrent basal cell carcinoma of the neck.  He was 
scheduled for a wide excision in January 1992.  This was 
subsequently performed in February 1992.  

A March 1992 follow-up treatment record shows he was status 
post removal of basal cell carcinoma.  The remaining 
outpatient treatment records show follow-up examination and 
treatment in the dermatology clinic for recurrent skin 
problems.  In February 1993 the assessment was dysplastic 
nevus and later that month the examiner noted that the 
veteran had a history of multiple skin cancers and should 
receive periodic follow-up evaluations.  The assessments in 
1994 included actinic keratoses, history of skin cancer, 
seborrheic keratosis and hyperkeratotic papules.  

Subsequently, the RO requested and obtained VA outpatient 
treatment records from the Sepulveda, California VA Medical 
Center dated through 2001.  These records show treatment for 
numerous disabilities not at issue on appeal.  They also show 
follow-up examinations for ongoing skin problems.  In July 
1996 the veteran was seen for a skin lesion.  The examiner 
noted a history of basal cell carcinoma of the neck.   
Physical examination showed multiple seborrheic keratoses on 
the back but was negative for basal cell carcinoma.  The 
assessment was rosacea.  

In September 1997 the assessment was basal cell carcinoma of 
the neck.  This was excised.  On follow-up examination in 
November 1997 the examiner noted that the pathology study 
confirmed that there were fragments of basal cell carcinoma.  
In October 1998 the veteran was seen for seborrheic keratosis 
and actinic keratosis.  In January 2000 he underwent excision 
of a basal cell carcinoma of the left shoulder.  During 
follow-up examination in July 2000 microscopic examination of 
a skin tissue excision from the left shoulder revealed basal 
cell carcinoma.  In June 2002 microscopic examination of a 
lesion excised from the shoulder revealed basal cell 
carcinoma.  

The evidence indicates that the RO contacted the Defense 
Nuclear Agency (DNA) (now the Defense Threat Reduction Agency 
(DTRA)) in July 1995 and requested verification of the 
veteran's Radiation Risk activity (verification of the 
veteran's dose assessment) during his active service.  The RO 
again requested this assessment in October 1995.  

In November 1995 the DNA confirmed the veteran's presence 
with the American occupation forces at Nagasaki, Kyushu, 
Japan from November 17, 1945 to November 25, 1945.  The DNA 
stated that a scientific dose reconstruction determined the 
maximum possible radiation dose that might have been received 
by any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation (September 1945 
to June 1946 for Nagasaki and September 1945 to March 1946 
for Hiroshima).  Using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation and ingestion was less than one rem.  The DNA 
noted that it was probable that the great majority of those 
assigned to the occupation forces received no radiation 
exposure whatsoever, and that the highest dose received by 
anyone was a few tens of millirem.  

The DNA reported that on May 9, 1946 the veteran was 
reassigned from the 1718th Signal Service Company, at 
Fukuoka, Kyushu, Japan (approximately 65 miles from Nagasaki 
and 130 miles from Hiroshima), to Detachment 1, 35th Aircraft 
Control & Warning Squadron, at Sasebo, Kyushu (approximately 
30 miles from Nagasaki and 180 miles from Hiroshima).  The 
DNA stated that the National Personnel Records Center could 
not locate unit records for Detachment 1, 35th Aircraft 
Control & Warning Squadron.  Consequently, the DNA could not 
confirm the veteran's presence in Hiroshima in June 1946.  

In April 1996, the RO requested the Director of the 
Compensation and Pension (C&P) Service to refer the dose 
estimates for consideration of disability due to radiation 
exposure.  In June 1996, the Director of the C&P Service 
requested a medical opinion from the Under Secretary for 
Health as to whether the veteran's cancer was due to 
radiation exposure during active service.  

By memorandum dated July 10, 1996, the Chief of VA's Public 
Health and Environmental Hazards Office, who is a physician, 
issued a medical opinion based upon all the evidence.  She 
cited the ionizing radiation dose estimates for this veteran 
that were issued by the DNA.  She also cited supporting 
medical literature.

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The physician also reported that excess 
numbers of basal cell cancers also have been reported in 
margins of irradiated areas which received estimated doses of 
9-12.  The physician concluded that "in our opinion it is 
unlikely that the veteran's basal cell skin cancer can be 
attributed to exposure to ionizing radiation in service."  

In July 1996 the Director of the C&P Service notified the RO 
of the findings and conclusions of the Chief, Public Health 
and Environmental Hazards Office.  The Director concluded 
that "[a]s a result of this opinion, and following review of 
the evidence in its entirety, it is our opinion that there is 
no reasonable possibility that the veteran's disability was 
the result of such exposure."  

At his personal hearing the veteran testified that he 
originally received treatment for recurrent skin cancer 
beginning in 1977 or early 1978 at the Sepulveda, California 
VA Medical Center.  Transcript, pp. 2-3 (Jan. 1997).  He 
testified that he has not received any post-service private 
medical treatment for skin cancer.  Tr., p. 4.  He testified 
that he could not recall any physician relating his skin 
cancer to radiation exposure during active service.  Tr., p. 
4.  

The veteran underwent an independent dermatology examination 
in February 2002.  The physician certified review of the 
claims folder.  The physician performed a dermatologic 
examination.  The physician found small crusted lesions of 
the left scapular area and face, which were consistent with a 
presumptive diagnosis of basal cell carcinoma.  There were 
several actinic keratoses and a lesion of the left upper arm 
that could have been small squamous cell or less likely basal 
cell carcinoma.  

There was also a scar on the nape probably a grafted area 
after removal of basal cell carcinoma.  The physician opined 
that there was a 0 percent medical probability that the 
veteran's current basal cell carcinoma was incurred during 
military service.  He explained that skin cancers for the 
most part occur on radiation damaged skin.  The radiation 
most commonly is ultraviolet-chronic long-time exposure to 
sunlight.  X-ray radiation was noted to also cause epithelial 
skin cancers generally years or decades after roentgen 
radiation for acne, exposure of physicians, dentists and 
their assistants in taking x-rays or conducting fluoroscopic 
examinations.  

The examiner recorded, as noted in the material forwarded to 
him, this has not been reported in exposure to the radiation 
of the atom bomb as in Nagasaki.  The physician stated that a 
careful history of this veteran's exposure to the latter was 
limited to eight days at the Port of Nagasaki, seven on board 
a vessel in the harbor and one day ashore.  The physician 
also stated that the veteran's service history indicates very 
limited sun exposure.  The physician concluded that the 
veteran's sun exposure during his military service was, in 
his opinion, too limited to cause sun damage sufficient to 
cause significant ultraviolet damage.  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2002).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2002) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  



In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In a March 2001 remand decision, the Board notified the 
veteran of the enactment of the VCAA.  In connection with the 
remand directives, the RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal.  
The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him 
that an attempt would be made to obtain his service medical 
records.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the August 1996 rating decision, the November 1996 
statement of the case (SOC), and the February 1997, August 
1997 and February 2002 supplemental statements of the case 
(SSOC), he has been given notice of the requirements of 
service connection as well as service connection based on 
exposure to ionizing radiation.  Moreover, in the February 
2002 SSOC the RO provided the full text of the new evidence-
development regulation, 38 C.F.R. § 3.159.  The RO also 
provided the veteran with the reasons his claim could not be 
granted based upon the evidence of record.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The service medical records are unavailable and are presumed 
to have been destroyed by fire at the National Personnel 
Records Center in 1973.  In March 2001 the RO made another 
attempt to obtain the veteran's service medical records and 
alternate source records.  In August 2001 the service 
department responded that there were no service medical 
records on file.  The service department also responded that 
there were no alternate source records on file, including 
extracts from the Office of the Surgeon General.  

This is a case in which it is clear from the responses to the 
requests and follow-up requests that such records sought do 
not exist and that any further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. § 5103A 
(West Supp. 2002); see also 66 Fed. Reg. 45620, 45630 (August 
29, 2001) codified at 38 C.F.R. § 3.159(c)).  

The Board also notes that the service medical records are 
unnecessary for a final decision in this case.  The veteran 
does not contend that he had been treated for or diagnosed 
with basal cell carcinoma during active service.  He contends 
that he first developed basal cell carcinoma many years after 
active service.  His argument is that ionizing radiation 
exposure during active service caused this disease.  The 
appropriate service department has already documented his in-
service exposure to ionizing radiation.  Consequently, 
another attempt to obtain his service medical records or 
alternate source records would not assist in substantiating 
his claim.  

The evidence includes all available VA medical treatment 
records dated from 1991 through 2002.  The veteran reported 
that he had only received post-service medical treatment at 
the Sepulveda, California VA Medical Center from 1977 or 
early 1978 to the present.  He testified that he has not 
received any post-service private medical treatment for skin 
cancer.  Tr., p. 4.  In April 1995 the RO requested the VA 
medical records from that facility dated since 1977.  The RO 
received records dated only since 1991.  Again, in this case 
another attempt to obtain additional VA outpatient treatment 
records from that facility would not assist in substantiating 
the veteran's claim.  

The evidence already establishes that the veteran has 
recurrent basal cell carcinoma.  The veteran testified that 
he could not recall any physician relating his skin cancer to 
radiation exposure during active service.  Tr., p. 4.  In 
this case, such records would not change the outcome because 
they are dated many years after service and the post-service 
evidence already establishes that the veteran has recurrent 
basal cell carcinoma.  

Finally, the RO also provided the veteran a dermatology 
examination in February 2002 for the purpose of determining 
whether there was a causal relationship between his recurrent 
basal cell carcinoma and exposure to factors other than 
ionizing radiation exposure during active service such as 
sunlight exposure.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the DNA provided a dose assessment for this veteran in 
November 1995.  Pursuant to 38 C.F.R. § 3.311(b), (c), the 
claim was referred to the Under Secretary for Health and the 
Under Secretary for Benefits for consideration of the claim.  
The record contains the Under Secretary for Health's and 
Under Secretary for Benefits' findings.  

The Board further finds that the Under Secretary for Benefits 
provided a complete rationale for his conclusion, concurring 
with the Under Secretary for Health's finding that there was 
no reasonable possibility that the veteran's disability is 
related to in-service radiation exposure.  In July 1996, the 
Under Secretary for Benefits made it clear that the evidence 
had been reviewed in its entirety, and specifically took note 
of the various instances of radiation exposure in the record; 
the Under Secretary is not required to specifically refer to 
the factors listed in 38 C.F.R. § 3.311(e) in making that 
determination.  See Hilkert v. West, 12 Vet. App. 145, 149-
150 (1999).  

In addition to reviewing the record, the Under Secretary for 
Benefits also specifically noted the Under Secretary for 
Health's medical opinion and the evidence used by the Under 
Secretary for Health in reaching the opinion, through the 
Chief of VA's Public Health and Environmental Hazards Office.  
Therefore, the Board finds that the Under Secretary for 
Benefits' rationale is complete, and a remand to obtain 
another opinion from the Under Secretary for Benefits is not 
necessary.  See Stone v. Gober, 14 Vet. App. 116, 120 (2000).  

Thus, the Board finds that there is ample medical evidence on 
file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
1991 & Supp. 2002).  

Finally, the evidence shows that RO considered the veteran's 
claim under the provisions of the VCAA in the February 2002 
SSOC.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(a) or (d).  The record does not show that the veteran 
has been diagnosed with a presumptive disease (malignant 
tumor) under section 3.309(a).  However, even if his 
recurrent basal cell carcinoma is considered a presumptive 
disease under section 3.309(a), such disorder was not 
diagnosed, and did not otherwise become manifest, within one 
year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with basal cell carcinoma during active 
service or during the initial post-service year.  It is not 
disputed that he was diagnosed with basal cell carcinoma more 
than one year after separation from service.  The medical 
evidence of record first shows a diagnosis of basal cell 
carcinoma in 1991.  

Second, in order to be entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d), the veteran must have 
been diagnosed with a presumptive disease.  Basal cell 
carcinoma is not one of the presumptive diseases listed in 
38 C.F.R. § 3.309(d).  

Therefore, presumptive service connection for basal cell 
carcinoma under 38 C.F.R. § 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran has contended that his recurrent 
basal cell carcinoma resulted from radiation exposure while 
stationed onboard a ship in Nagasaki Harbor and one day 
ashore in November 1945.  

The DNA confirmed that the veteran was present with the 
American occupation forces at Nagasaki, Kyushu, Japan from 
November 17, 1945 to November 25, 1945.  The DNA stated that 
a scientific dose reconstruction determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki and September 1945 to March 1946 for 
Hiroshima).  

Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation and ingestion was less 
than one rem.  The DNA noted that it was probable that the 
great majority of those assigned to the occupation forces 
received no radiation exposure whatsoever, and that the 
highest dose received by anyone was a few tens of millirem.  

In this regard, with all due respect for the sincerity of his 
views, the veteran's own opinions and statements that 
recurrent basal cell carcinoma resulted from in-service 
radiation exposure are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d), when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of basal cell carcinoma first shown in 
1991 is due to the radiation exposure during active service.  
This issue is medical in nature and requires competent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

The most probative evidence of record on this issue is the 
July 1996 medical opinion from the Under Secretary for 
Health.  A physician, the Chief of the Public Health and 
Environmental Hazards Office, issued the medical opinion 
based on all the evidence.  She cited the ionizing radiation 
dose estimates for this veteran that were issued by the DNA.  
She also cited supporting medical literature.  

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The physician also reported that excess 
numbers of basal cell cancers also have been reported in 
margins of irradiated areas which received estimated doses of 
9-12.  The physician concluded that "in our opinion it is 
unlikely that the veteran's basal cell skin cancer can be 
attributed to exposure to ionizing radiation in service."  

The Under Secretary for Benefits concluded, based upon the 
findings of the Under Secretary for Health, that "[a]s a 
result of this opinion, and following review of the evidence 
in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."  

The above medical findings and opinions are the only 
competent medical evidence addressing the issue on appeal.  
The record does not contain competent medical evidence of a 
link between the veteran's basal cell carcinoma and radiation 
exposure during active service.  

There are no probative medical opinions otherwise indicating 
a link between basal cell carcinoma and military service.  In 
fact, the RO afforded the veteran a dermatology examination 
in February 2002 in order to determine whether his basal cell 
carcinoma was otherwise attributable to active service.  The 
physician certified review of the claims folder.  The 
physician performed a dermatologic examination.  The 
physician opined that there was a 0 percent medical 
probability that basal cell carcinoma was incurred during 
military service.  This physician provided a complete 
rationale for this conclusion.  The physician stated that the 
veteran's service history indicates very limited sun 
exposure.  The physician concluded that such sun exposure 
during military service was, in his opinion, too limited to 
cause sun damage sufficient to cause significant ultraviolet 
damage.  This is the only competent medical evidence 
addressing the issue whether post-service development of 
basal cell carcinoma was due to active service other than 
from ionizing radiation exposure.  



In general, there is no medical or lay evidence, including 
from the veteran (the veteran's only contention on appeal has 
been that the disease resulted from exposure to radiation), 
indicating that the disability at issue is otherwise related 
to service (i.e., linked to service through some manner other 
than radiation exposure).  

For these reasons and bases, and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's basal cell carcinoma is related 
to exposure to ionizing radiation during service.  Based upon 
a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma, 
claimed as secondary to exposure to ionizing radiation, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

